Opinion by
Orlady, J.,
The judgment we are asked to review was recovered by the plaintiff in the court below for professional services rendered by her, as a nurse to John W. Nesbit, deceased, during twenty-eight and one-half weeks at the rate of $25.00 per week. The services were performed under a contract made by the plaintiff with the decedent, and neither the time of service nor the rate of payment is disputed. The substantial matter in dispute on the trial was, whether certain checks made by John W. Nesbit to the order of the plaintiff, the proceeds of which were received by her, were to be credited as payments to her account, or whether she had expended the money received from that source in the purchase of necessary medicines, provisions and supplies for the decedent and his household. It was clearly shown that the nurse did make many such purchases, and paid for them in cash, and while the testimony is conflicting, and some of the witnesses show great bias in their statements, there is ample evidence from which the jury could fairly and reasonably conclude that the moneys received by the nurse (independent of the sum of $100 which she credited on her account) were honestly expended by her on his orders, or with his knowledge, for his-benefit. The jury having on sufficient evidence found the facts in her favor ends that branch of the case.
The manner of- its submission by the court, as complained of in the fourth and fifth assignments of error, was none the less fair and adequate in the light of the whole charge. The first and second assignments are so manifestly in violation of rule XYI of this court, that they are not considered, for the reasons repeatedly announced by the Supreme and Superior Courts : Battles v. Sliney, 126 Pa. 460; Gish v. Brown, 171 Pa. 479; Raymond v. Schoonover, 181 Pa. 352; London *245Assurance Corporation v. Russell, 1 Pa. Superior Ct. 320; Loeweke v. B. & L. Assn., 21 Pa. Superior Ct. 389; Pizzi v. Nardello, 23 Pa. Superior Ct. 535; Piano Mfg. Co. v. Engberry, 30 Pa. Superior Ct. 543.
The judgment is affirmed.